DETAILED ACTION

This non-final office action is in response to applicant’s arguments/remarks filed 12/07/2020.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/07/2020 is acknowledged. Claims 16-23 have been canceled. New claims 26-31 have been added. Claims 1-15, 24-31 are being examined and pending.
 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings

The drawings filed on 06/03/2019 have been accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
abstract as a verb is “to make a summary,” “to draw away the attention of,” “remove,” “steal,” or “to consider apart.” Claim language “the virtual port is abstracted..” or “the virtual port abstracts ..” renders the metes and bounds of the claim scope unclear and vague. 
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because independent claim 26 recites “a secure communications system” but fails to positively recite any structural components, hardware features, or functional elements that are configured to perform. MPEP 2106.03 (I) dictates the Four Categories of Statutory Subject Matter where a machine (also known as a “device”) must be a “concrete thing, consisting of parts, or of certain devices and combination of devices.” Digitech Image Techs. v. Electronics for Imaging, 758 F.3d 1344, 1348, 111 USPQ2d 1717, 1719 (Fed. Cir. 2014). This category “includes every mechanical device or combination of mechanical powers and devices to Nuijten, 500 F.3d at 1355, 84 USPQ2d at 1501 (quoting Corning v. Burden, 56 U.S. 252, 267, 14 L. Ed. 683, 690 (1854)). As the courts’ definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech Image Techs. v. Electronics for Imaging, 758 F.3d 1344, 1348, 111 USPQ2d at 1719 (“For all categories except process claims, the eligible subject matter must exist in some physical or tangible form.”). Claim 26 further recites “a port interface, virtual port” which can be interpreted as software only under broadest reasonable interpretation, thus fails to provide the functional elements (hardware/machine components) necessary for “a system” to perform such functions. Therefore, Claim 12 fails to fall into one of the four categories of statutory subject matter. 
Dependent claims 27-31, which depend upon the system as claimed in claim 26, fails to positively recite any structural components, hardware features, or functional elements that would qualify as statutory subject matter. Therefore, claims 27-31 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 10, 12-14, 24-25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0224884 A1 to Tuttle et al. (hereinafter “Tuttle”).
Regarding claim 1, Tuttle disclosed a secure communications method comprising: 
rotating between ports while communicating at least one data channel using said rotating ports (Para. 0032. Different portions of cryptographic data are sent though different channels (i.e. rotating between ports). Para. 0053.  The channel encrypter (58) is used to place portions of the plain text on selected channels of the set of available channels (52 and 54). For example, the plain text can be divided into a plurality of portions; each of the portions is assigned by the channel encrypter (58), according to the key (50), to one of the communication channels (52 and 54). Thus, the channel encrypter (58) scrambles the plain text in terms of the present of the text in the channels.); and 
coupling said communicated data channel to at least one virtual port while facading said port rotation from said virtual port, thereby concealing said port rotation from user application(s), operating system(s) and/or other software executing on a computing device and coupled to the at Para. 0057. In one embodiment, false data values are provided on a channel (i.e. virtual port) when the channel is deselected according to the key sequence. The use of the false data can improve the data security by misleading the eavesdropper. In one embodiment, the false data is randomly generated for further obfuscation (i.e. concealing said port rotation). Para. 0059. In FIG. 6, for the time slots where the key sequence has a bit value of 1 (e.g., t.sub.1, t.sub.2, t.sub.3, t.sub.4), corresponding portions of the text (e.g., C2, C5-C7, C9, CE) are transmitted using channel B; and portions of the false data (e.g., F1, F3-F4, F8, FA-FD, FF) are transmitted via channel B in the remaining time slots. Thus, portions of the text and portions of the false data are interleaved in the time slots for transmission in channel B. (i.e. facading said port rotation from said virtual port, thereby concealing said port rotation) See further, Para. 0060. See also Para, 0041, 0118 for communications channels, interfaces).
Tuttle disclosed the claimed invention in different embodiments. Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to combine the different embodiments such as use of false data (i.e. concealing port rotation) in order to improve the data security by misleading the eavesdropper (Tuttle, Para. 0057).
Regarding claim 10, Tuttle further disclosed the method of claim 1 further including discontinuing use of a logical and/or physical port if/when eavesdropping is detected on said logical and/or physical port (Para. 0057.).
Regarding claim 12, Tuttle further disclosed the method of claim 1 further including using a shared secret to coordinate logical and/or physical port rotation (Para. 0108, 0110).
Regarding claim 13, Tuttle further disclosed the method of claim 12 wherein using the shared secret comprises communicating the shared secret (Para. 0037, 0039).
Regarding claim 14, Tuttle further disclosed the method of claim 13 wherein communicating the shared secret includes obtaining the shared secret from a shared system (Para. 0037).
Regarding claim 24, Tuttle further disclosed the method of claim 1 wherein the rotating comprises rotating between logical ports (Para. 0059-0060, false data channels are logical ports).  
Regarding claim 25, Tuttle further disclosed the method of claim 1 wherein the rotating comprises rotating between physical ports (Para. 0059-0060. Text, Cipher text data channels are physical ports).
Regarding claim 26, (New) Tuttle disclosed a secure communications system comprising: a port interface that communicates at least one data channel over rotating plural ports (Para. 0032. Different portions of cryptographic data are sent though different channels (i.e. rotating between ports). Para. 0053.  The channel encrypter (58) is used to place portions of the plain text on selected channels of the set of available channels (52 and 54). For example, the plain text can be divided into a plurality of portions; each of the portions is assigned by the channel encrypter (58), according to the key (50), to one of the communication channels (52 and 54). Thus, the channel encrypter (58) scrambles the plain text in terms of the present of the text in the channels.); and at least one virtual port coupled via said communicated data channel to a user application(s), an operating system(s) and/or software executing on a computing device (Para. 0057-0060. False data channel), wherein said port interface facades rotation of said rotating virtual ports from said virtual port, thereby concealing port rotation from the user application(s), operating system(s) and/or software executing on the computing device and coupled to the at least one virtual port (Para. 0057. In one embodiment, false data values are provided on a channel (i.e. virtual port) when the channel is deselected according to the key sequence. The use of the false data can improve the data security by misleading the eavesdropper. In one embodiment, the false data is randomly generated for further obfuscation (i.e. concealing said port rotation). Para. 0059. In FIG. 6, for the time slots where the key sequence has a bit value of 1 (e.g., t.sub.1, t.sub.2, t.sub.3, t.sub.4), corresponding portions of the text (e.g., C2, C5-C7, C9, CE) are transmitted using channel B; and portions of the false data (e.g., F1, F3-F4, F8, FA-FD, FF) are transmitted via channel B in the remaining time slots. Thus, portions of the text and portions of the false data are interleaved in the time slots for transmission in channel B. (i.e. facading said port rotation from said virtual port, thereby concealing said port rotation) See further, Para. 0060. See also Para, 0041, 0118 for communications channels, interfaces).
Tuttle disclosed the claimed invention in different embodiments. Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to combine the different embodiments such as use of false data (i.e. concealing port rotation) in order to improve the data security by misleading the eavesdropper (Tuttle, Para. 0057).

Claims 2, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tuttle in view of US 2016/0080276 A1 to Basilier et al. (hereinafter “Basilier”).
Regarding claim 2, Tuttle disclosed the secure communications method of claim 1 further including using a series of said virtual ports but does not disclose to provide a virtual private network. However, the analogous art Basilier explicitly disclosed (Para. 0046. In 414 a network connection is established between the user node 402 and the network node 404. The network connection may be encrypted, such as for a VPN tunnel, or scrambled.)

Claim 27 recites similar limitations to claim 2, mutatis mutandis, the subject matter of claim 27, which is therefore, also considered to be taught by Tuttle-Basilier combination as above.

Claims 3, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tuttle in view of US 2016/0080276 A1 to Basilier et al. (hereinafter “Basilier”).
Regarding claim 3, Tuttle disclosed the secure communications method of claim 1, Tuttle did not but the analogous art Almulhem disclosed using plural rotating logical ports with a common physical port (Almulhem, Para. 0021. Reads a logical output port corresponding to the data flow, assigns the data flow to a physical output port within the logical output port based upon physical link criteria, and outputs the individual packets to their assigned physical output port; and at least one second forwarding node, coupled to both the route controller and the rotator space switch, that is arranged to operate as a physical output port for outputting packets to at least one transmission apparatus.).
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the invention of Tuttle by including the idea of using plural rotating logical ports with a common physical port as taught by Almulhem for increasing the efficiency of data communications (Almulhem, Para. 0019).
Claim 28 recites similar limitations to claim 3, mutatis mutandis, the subject matter of claim 28, which is therefore, also considered to be taught by Tuttle-Almulhem combination as above.
Allowable Subject Matter
Claims 4-9, 11, 15, 29-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior arts on the record taken alone or in combination teaches the following claim limitations in combination with the limitations in base claim.
Claim 4 & 29: wherein at least one application using the virtual port is abstracted from the port rotation / wherein the virtual port abstracts at least one application from the port rotation.  
Claim 5: wherein at least one application using the virtual port does not need to be modified to make use of said port rotation.
Claim 6: wherein at least one application using the virtual port does not need to be specially adapted to make use of said port rotation.
Claim 7 & 30:  wherein the rotation comprises periodically rotating logical, physical or virtual ports or wave lengths of light, frequencies of radio or electric current or any other division of physical or logical communications imaginable / wherein the port interface is configured to periodically rotate logical, physical or virtual ports, optical port light wavelengths, wireless port electromagnetic frequencies, or electric currents.  
Claims 8 & 31: using a listen/accept socket to connect a new logical port; and closing the new logical port immediately after a connection has been established / a listen/accept socket 
Claim 9: wherein the using and closing is performed in less than a second.
Claim 11:  The method of claim 1 further including allowing only a single connection at a time.
Claim 15: The method of claim 1 further including resynchronizing and recovering from a broker.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0205317 A1 (Tobias et al.): [0106] In accordance with various aspects of the present disclosure, all data encrypted by the system may be stored and organized into a user-definable set of locations called a Virtual Cryptological Container (VCC) (e.g., a data repository). Encrypted data may be dispersed across multiple data stores in the VCC. These VCCs may span from a single device, for example, but not limited to a USB stick, up to multiple data centers, and may have dynamically definable locations. Unauthorized relocation of these VCCs to other devices is detectable by the system and could trigger any number of actions including disabling access and key rotation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438